Opinion issued June 25, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00917–CV




RUDY MARTINEZ, Appellant

V.

RAYMOND HOWARD, Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2008-47165




MEMORANDUM OPINIONAppellant has given notice of appeal of an interlocutory order, signed by the
trial court on October 20, 2008, sustaining a contest to his pretrial affidavit of
indigence.  On April 27, 2009, this Court issued a notice advising appellant that
subsequently, on March 25, 2009, the trial court signed a final judgment dismissing
the case for want of prosecution, that appellant had not filed a notice of appeal of that
judgment, that it appeared that appellant’s appeal of the interlocutory order had
become moot, and that his appeal was subject to dismissal unless within 15 days of
the notice, he filed a written response to the notice showing why the appeal is not
moot.  Appellant has not responded to the notice.
          We dismiss the appeal for want of jurisdiction as moot.  All pending motions
are denied.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.